DETAILED ACTION
The instant application having Application No. 16/755019 has a total of 23 claims pending in the application.  There is 1 independent claim and 22 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “at least one waveform transformer which runs on the transmitter and can transform the data -that are required to be transferred in the device- into waveform”.  However, there is no previous recitation of a “transmitter”, “data” or “device” in the claim.  Thus, there is insufficient antecedent basis for these limitations in the claim.
Claim 1 recites the limitation “at least one waveform decoder which can transform the waveforms received from the transformation stabilizer by running on the receiver in order that they are used by the receiver side upon interpreting them.”  However, there is no previous recitation of plural “waveforms”.  Nor is there any previous recitation of a “transformation stabilizer”, “receiver” or “receiver side” in the claim.  Thus, there is insufficient antecedent basis for these limitations in the claim.
Claim 1 recites the limitation “at least two waveform multiplexers which apply filter and security period to the waveforms received from the waveform transformer by running on the transmitter and multiplies the said waveforms applying channel-based transmit precoding, and can expand the waveforms received from the channel by running on the receiver in order to filter them.”  However, there is no previous recitation of a step wherein “waveforms” are received from a waveform transformer.  Additionally, there is no previous recitation of a step wherein “waveforms” are received from a channel.  Furthermore, it is unclear whether the “waveforms received from the waveform transformer”, “the said waveforms” and the “waveforms received from the channel” refer to the same thing.  Still further, there is no previous recitation of a “transmitter” or a “receiver” in the claim.  Thus, there is insufficient antecedent basis for these limitations in the claim.  With regard to the limitation “the waveform transformer”, this limitation should be written as “the at least one waveform transformer” for consistency.
Claim 1 recites the limitation “at least one transformation stabilizer which increases efficiency of the receiver by adjusting the waves whose length is equal to the length of the data block size plus the receiver’s channel spread length received from the waveform multiplexer by decoding including receiver’s channel spread length effect so as to transform them into data.”  However, there is no previous recitation of a “receiver”, a “data block” or any “waves” in the claim.  Furthermore, it is unclear which of the “at least two waveform multiplexers” the limitation “the waveform multiplexer” refers back to.  Still further, there is no previous recitation of a “transmitter” or a “receiver” in the claim.  Thus, there is insufficient antecedent basis for these limitations in the claim.

Claims 2-23 all recite “A system according to claim 1, …”  In order to provide proper antecedent basis, the claims should be written as “The [[A]] system according to claim 1, …”

Claim 2 recites the limitation “the waveform transformer is configured such that it can run on the transmitter on a device that can perform data exchange with wireless networks”.  However, there is no previous recitation of a “transmitter” in the claims.  Thus, there is insufficient antecedent basis for these limitations in the claim.  With regard to the limitation “the waveform transformer”, this limitation should be written as “the at least one waveform transformer” for consistency.

Claim 3 recites the limitation “the waveform transformer is configured such that it can carry out interpretation of data blocks that are provided on the device and transferred to the transmitter direction so as to be sent”.  However, there is no previous recitation of a “device” or a “transmitter” in the claims.  Thus, there is insufficient antecedent basis for these limitations in the claim.  With regard to the limitation “the waveform transformer”, this limitation should be written as “the at least one waveform transformer” for consistency.

Claim 4 recites the limitation “the waveform transformer is configured such that it can transform the said data to be transferred, from serial data bus into parallel data bus after interpreting the data bocks”.  However, there is no previous recitation of any “data blocks” in the claims.  Thus, there is insufficient antecedent basis for these limitations in the claim.  With regard to the limitation “the waveform transformer”, this limitation should be written as “the at least one waveform transformer” for consistency.

Claim 5 recites the limitation “the waveform transformer is configured such that it can make a plurality of waveform entries into the waveform multiplexer at the same time by making the data buses parallel”.  However, there is no previous recitation of any “data buses” in the claims.  Thus, there is insufficient antecedent basis for these limitations in the claim.  With regard to the limitation “the waveform transformer”, this limitation should be written as “the at least one waveform transformer” for consistency.  Furthermore, it is unclear which of the “at least two waveform multiplexers” from Claim 1 that the limitation “the waveform multiplexer” refers back to.

Claim 6 recites the limitation “the waveform multiplexer is configured such that it can receive waveform entry from the waveform transformer by means of a plurality of data buses”.  With regard to the limitation “the waveform transformer”, this limitation should be written as “the at least one waveform transformer” for consistency.  Furthermore, it is unclear which of the “at least two waveform multiplexers” from Claim 1 that the limitation “the waveform multiplexer” refers back to.

Claim 7 recites the limitation “the waveform multiplexer is configured such that it can run on the transmitter on a device that can perform data exchange with wireless networks”.  However, there is no previous recitation of a “transmitter” in the claims.  Thus, there is insufficient antecedent basis for these limitations in the claim.  With regard to the limitation “the waveform transformer”, this limitation should be written as “the at least one waveform transformer” for consistency.

Claim 8 recites the limitation “the waveform multiplexer is configured such that it will multiply and then add the waveforms by vectors on a channel-based orthogonal time basis”.  Claim 1 recites “waveforms received from the waveform transformer” and “waveforms received from the channel”.  It is unclear which of these limitations from Claim 1 that “the waveforms” in Claim 8 refers back to.  Thus, there is insufficient antecedent basis for these limitations in the claim.  With regard to the limitation “the waveform multiplexer”, it is unclear which of the “at least two waveform multiplexers” from Claim 1 that the limitation “the waveform multiplexer” refers back to.

Claim 9 recites the limitation “the waveform multiplexer is configured such that it can filter waveforms”.  With regard to the limitation “the waveform multiplexer”, it is unclear which of the “at least two waveform multiplexers” from Claim 1 that the limitation “the waveform multiplexer” refers back to.

Claim 10 recites the limitation “the waveform multiplexer which is configured such that it can transform the waveforms collected by thereof from parallel data bus into serial data bus”.  With regard to the limitation “the waveform multiplexer”, it is unclear which of the “at least two waveform multiplexers” from Claim 1 that the limitation “the waveform multiplexer” refers back to.  Additionally, there is no previous recitation of any “waveforms” being collected by either of the waveform multiplexers.  Accordingly, there is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation “the waveform multiplexer is configured such that it can add protection period to the said processed waveforms that it will send to the channel by means of the transmitter”.  However, there is no previous recitation of any “processed waveforms”.  Nor is there any previous recitation of a “channel” or a “transmitter”.  Accordingly, there is insufficient antecedent basis for these limitations in the claim.  With regard to the limitation “the waveform multiplexer”, it is unclear which of the “at least two waveform multiplexers” from Claim 1 that the limitation “the waveform multiplexer” refers back to.

Claim 12 recites the limitation “the waveform multiplexer is configured such that it can run on the receiver on a device which can perform data exchange with wireless networks”.  However, there is no previous recitation of a “receiver”.  Accordingly, there is insufficient antecedent basis for these limitations in the claim.  With regard to the limitation “the waveform multiplexer”, it is unclear which of the “at least two waveform multiplexers” from Claim 1 that the limitation “the waveform multiplexer” refers back to.

Claim 13 recites the limitation “the waveform multiplexer is configured such that it transform the data bus of the waveforms, that are received by means of the channel, from serial into parallel”.  However, there is no previous recitation of a “data bus” or a “channel”.  Accordingly, there is insufficient antecedent basis for these limitations in the claim.  With regard to the limitation “the waveform multiplexer”, it is unclear which of the “at least two waveform multiplexers” from Claim 1 that the limitation “the waveform multiplexer” refers back to.  With regard to the limitation “the waveforms”, it is unclear whether limitation refers back to the “waveforms received from the waveform transformer”, the “said waveforms”, or the “waveforms received from the channel” in Claim 1.

Claim 14 recites the limitation “the waveform multiplexer is configured such that it will multiply and then add the waveforms, that are received from the channel by the receiver in order to reduce the wave scattering effect by the time elapsed on the channel side and to prevent wave symbol return, by vectors on a channel-based orthogonal time basis”.  However, there is no previous recitation of a “channel”, a “wave scattering effect”,  a “time elapsed” or a “channel side”.  Accordingly, there is insufficient antecedent basis for these limitations in the claim.  With regard to the limitation “the waveform multiplexer”, it is unclear which of the “at least two waveform multiplexers” from Claim 1 that the limitation “the waveform multiplexer” refers back to.  With regard to the limitation “the waveforms”, it is unclear whether limitation refers back to the “waveforms received from the waveform transformer”, the “said waveforms”, or the “waveforms received from the channel” in Claim 1.

Claim 15 recites the limitation “the waveform multiplexer is configured in order to transfer the waveforms processed to the transformation stabilizer into a plurality of waveforms at the same time by means of parallel data bus”.  With regard to the limitation “the waveform multiplexer”, it is unclear which of the “at least two waveform multiplexers” from Claim 1 that the limitation “the waveform multiplexer” refers back to.  With regard to the limitation “the waveforms”, it is unclear whether limitation refers back to the “waveforms received from the waveform transformer”, the “said waveforms”, or the “waveforms received from the channel” in Claim 1.  With regard to the limitation “the transformation stabilizer”, this limitation should be written as “the at least one transformation stabilizer” for consistency.

Claim 16 recites the limitation “the transformation stabilizer is configured such that it can run on the transmitter on a device that can perform data exchange with wireless networks”.  However, there is no previous recitation of a “transmitter”.  Accordingly, there is insufficient antecedent basis for these limitations in the claim.  With regard to the limitation “the transformation stabilizer”, this limitation should be written as “the at least one transformation stabilizer” for consistency.

Claim 17 recites the limitation “the transformation stabilizer is configured in order to receive a plurality of waveforms from the waveform multiplexer at the same time by means of parallel data bus”.  With regard to the limitation “the waveform multiplexer”, it is unclear which of the “at least two waveform multiplexers” from Claim 1 that the limitation “the waveform multiplexer” refers back to.  With regard to the limitation “the transformation stabilizer”, this limitation should be written as “the at least one transformation stabilizer” for consistency.

Claim 18 recites the limitation “the transformation stabilizer is configured such that it will increase efficiency by reducing energy expenditure on the system upon balancing the transformation of the received waveforms”.  With regard to the limitation “the transformation stabilizer”, this limitation should be written as “the at least one transformation stabilizer” for consistency.

Claim 19 recites the limitation “the transformation stabilizer is configured such that it will filter the noise before the waveforms are transformed”.  However, there is no previous recitation of any “noise”.  Accordingly, there is insufficient antecedent basis for these limitations in the claim.  With regard to the limitation “the transformation stabilizer”, this limitation should be written as “the at least one transformation stabilizer” for consistency.  With regard to the limitation “the waveforms”, it is unclear whether limitation refers back to the “waveforms received from the waveform transformer”, the “said waveforms”, or the “waveforms received from the channel” in Claim 1.  

Claim 20 recites the limitation “the transformation stabilizer is configured such that it can transfer the processed waveform to the waveform decoder as a plurality of waveforms at the same time by means of parallel data bus”.  However, there is no previous recitation of a “processed waveform”.  Accordingly, there is insufficient antecedent basis for these limitations in the claim.  With regard to the limitation “the transformation stabilizer”, this limitation should be written as “the at least one transformation stabilizer” for consistency.  With regard to the limitation “the waveform decoder”, this limitation should be written as “the at least one waveform decoder” for consistency.

Claim 21 recites the limitation “the waveform decoder is configured such that it can run on the receiver on a device that can perform data exchange with wireless networks”.  However, there is no previous recitation of a “receiver”.  Accordingly, there is insufficient antecedent basis for these limitations in the claim.  With regard to the limitation “the waveform decoder”, this limitation should be written as “the at least one waveform decoder” for consistency.

Claim 22 recites the limitation “the waveform decoder is configured in order to receive a plurality of waveforms from the transformation stabilizer at the same time by means of parallel data bus”.  With regard to the limitation “the waveform decoder”, this limitation should be written as “the at least one waveform decoder” for consistency.  With regard to the limitation “the transformation stabilizer”, this limitation should be written as “the at least one transformation stabilizer” for consistency.

Claim 23 recites the limitation “the waveform decoder is configured in order to transform the said waveform into the data to be used by the electronic device upon obtaining the waveform protected by the protection period and processed from the transformation stabilizer”.  However, there is no previous recitation of any “data to be used by the electronic device” or a “waveform” that is protected by a “protection period” and “processed” from the transmission stabilizer.  Accordingly, there is insufficient antecedent basis for these limitations in the claim.  With regard to the limitation “the waveform decoder”, this limitation should be written as “the at least one waveform decoder” for consistency.  With regard to the limitation “the transformation stabilizer”, this limitation should be written as “the at least one transformation stabilizer” for consistency.  With regard to the limitation “the said waveform”, it is unclear whether limitation refers back to the “waveforms received from the waveform transformer”, the “said waveforms”, or the “waveforms received from the channel” in Claim 1.

Allowable Subject Matter
Claims 1-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478